


110 HR 3443 IH: To amend the Tariff Act of 1930 to clarify the provisions

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3443
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Thompson of
			 California (for himself, Mr.
			 Herger, Mr. McDermott,
			 Mr. Reynolds,
			 Mr. Crowley,
			 Mr. Nunes, and
			 Mr. Israel) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Tariff Act of 1930 to clarify the provisions
		  relating to drawback for exported merchandise.
	
	
		1.Short titleThis Act may be cited as the Drawback
			 Simplification Act of 2007.
		2.Drawback for exported
			 merchandise
			(a)In
			 GeneralSection 313 of the Tariff Act of 1930 (19 U.S.C. 1313) is
			 amended to read as follows:
				
					313.Drawback for
				exported merchandise
						(a)DefinitionsIn
				this section:
							(1)Bill of
				materialsThe term bill of materials means records
				kept in the ordinary course of business that identify each component
				incorporated into an article.
							(2)DestroyedThe
				term destroyed means a process by which merchandise or an article
				loses all commercial value. Merchandise or an article shall be considered to be
				destroyed even if valuable material is recovered from the merchandise or
				article.
							(3)DirectlyThe
				term directly means a transfer of merchandise or an article from 1
				person to another person without any intermediate transfer.
							(4)FormulaThe
				term formula means records kept in the ordinary course of business
				that identify the quantity of each element, material, chemical, mixture, or
				other substance incorporated into a manufactured article.
							(5)FungibleThe
				term fungible means goods that are commercially identical to 1
				another in all instances.
							(6)Good subject to
				chile fta drawbackThe term good subject to Chile FTA
				drawback has the meaning given that term in section 203(a) of the United
				States-Chile Free Trade Agreement Implementation Act (19 U.S.C. 3805
				note).
							(7)Good subject to
				nafta drawbackThe term good subject to NAFTA
				drawback has the meaning given that term in section 203(a) of the North
				American Free Trade Agreement Implementation Act (19 U.S.C. 3333(a)).
							(8)HtsThe
				term HTS means the Harmonized Tariff Schedule of the United States
				(19 U.S.C. 1202).
							(9)Incorporated
				intoThe term incorporated into means any operation
				by which merchandise or an article becomes classifiable in a different 8-digit
				HTS subheading number.
							(10)IndirectlyThe
				term indirectly means a transfer of merchandise or an article from
				1 person to another person with 1 or more intermediate transfers.
							(11)Line
				item
								(A)Import
				entryThe term line item means, for an import entry
				filed pursuant to section 484, the identification of a commodity from 1 country
				by net quantity, entered value, HTS subheading number, and applicable duties,
				fees, and taxes.
								(B)Designated
				exportThe term line item means, for a designated
				export, the identification of a commodity by HTS subheading number or Schedule
				B number, declared value, and quantity.
								(12)Nafta
				countryThe term NAFTA country has the meaning given
				that term in section 2 of the North American Free Trade Agreement
				Implementation Act (19 U.S.C. 3301).
							(13)Schedule
				bThe term Schedule B means the Department of
				Commerce Schedule B, Statistical Classification of Domestic and Foreign
				Commodities Exported from the United States.
							(14)SecretaryExcept
				as otherwise provided, the term Secretary means the Secretary of
				Homeland Security.
							(15)Substitute
				merchandise; substitute articleThe terms substitute
				merchandise and substitute article mean—
								(A)a good that is
				classifiable within the same 8-digit HTS subheading number as another good (the
				Schedule B number may be used to demonstrate this fact);
								(B)a good
				demonstrated to have been classifiable within the same 8-digit HTS subheading
				number as another good at some point during the 5-year period beginning on the
				date of importation of the designated imported merchandise (the Schedule B
				number may be used to demonstrate this fact); or
								(C)for goods
				classifiable under headings 2710 or 3901 through 3914 of the HTS, a good
				demonstrated to have been classifiable under the same 8-digit HTS subheading
				number as another good according to the HTS in effect on January 1, 2000 (the
				Schedule B number may be used to demonstrate this fact).
								(b)In
				General
							(1)DrawbackIf
				merchandise is imported into the United States and that merchandise, or
				substitute merchandise, is then exported, or is incorporated into an article
				that is exported, or a substitute article is exported, duties, fees, and taxes
				paid upon entry or importation of the merchandise shall be refunded as drawback
				pursuant to this section notwithstanding any other provision of law.
							(2)Eligibility for
				drawback for merchandise incorporated into multiple
				articlesMerchandise described in paragraph (1) that is
				incorporated into an article that is exported shall be eligible for drawback
				under this section regardless of the number of times that the merchandise is
				incorporated into an article or an article is incorporated into another
				article.
							(c)Eligibility to
				Claim Drawback
							(1)Person making
				claimA person may claim drawback under this section if the
				person—
								(A)(i)imports the merchandise
				on which the claim is based; or
									(ii)obtains the importer’s permission
				to claim the drawback; and
									(B)exports the
				merchandise or article on which the claim is based or obtains the exporter’s
				permission to claim drawback.
								(2)Special
				rules
								(A)In
				generalWhen the exporter and importer are not the same party,
				the exporter shall have received the imported merchandise, substitute
				merchandise, imported or substitute merchandise incorporated into an article,
				or substitute article, directly or indirectly from the importer.
								(B)Rules for
				transferThe transfer of drawback rights under this section shall
				be a private transaction between parties that shall not be required to be
				governed by this section or by regulations promulgated under the authority of
				this section, and U.S. Customs and Border Protection of the Department of
				Homeland Security shall not be required to verify any transfer of merchandise
				or article under this subsection.
								(3)Claim for drawback
				on merchandise incorporatedIf drawback is claimed for
				merchandise incorporated into an article, the person making the claim shall
				submit a bill of materials or formula identifying the merchandise and article
				by the 8-digit HTS subheading number and the quantity of the merchandise.
				Merchandise shall be deemed incorporated into an article if the bill of
				materials or formula for that article includes such merchandise.
							(4)Electronic
				filingA claim for drawback under this section shall be made
				through an electronic data interchange system authorized by the Secretary. Such
				system may include an Internet-based system.
							(5)Time limit for
				claimDrawback may be paid under this section only if the claim
				for drawback is filed within 5 years after the date the merchandise was
				imported. If the merchandise has multiple dates of importation, the earliest
				date of importation shall be used for purposes of this paragraph.
							(d)Amount of
				Drawback
							(1)In
				generalExcept as provided in paragraph (2) and except for
				drawback claims filed pursuant to subsection (g)(2), the amount of a drawback
				made pursuant to this section shall be the number of units claimed times the
				lesser of—
								(A)the average of the
				duties, taxes, and fees paid per unit of the designated import line item,
				or
								(B)the average
				declared value per unit of the designated export line item times the duties,
				taxes, and fees that applied to the designated import line item,
								less 1
				percent.(2)ExceptionWhere
				drawback is claimed based upon imported merchandise or substitute merchandise
				being incorporated into an article, the drawback amount shall be the number of
				units of merchandise claimed times the average duties, taxes, and fees per unit
				of the designated import line item, less 1 percent.
							(3)LimitationThe
				amount of duties, taxes, and fees to be refunded pursuant to this subsection
				for merchandise shall not include any duties, taxes, and fees previously
				refunded to any person for such merchandise.
							(e)Refunds,
				Waivers, or Reductions Under Certain Free Trade Agreements
							(1)In
				generalIf an article that is exported to a NAFTA country is a
				good subject to NAFTA drawback, no customs duties on the good may be refunded,
				waived, or reduced in an amount that exceeds the lesser of—
								(A)the total amount
				of customs duties paid or owed on the good on importation into the United
				States; or
								(B)the total amount
				of customs duties paid on the good on importation into the NAFTA
				country.
								(2)Special rule for
				canadaIf Canada ceases to be a NAFTA country and the suspension
				of the operation of the United States-Canada Free-Trade Agreement thereafter
				terminates, then for purposes of subsection (b), the shipment to Canada during
				the period such Agreement is in operation of an article made from or
				substituted for, as appropriate, a drawback eligible good under section 204(a)
				of the United States-Canada Free-Trade Implementation Act of 1988 (19 U.S.C.
				1212 note) does not constitute an exportation.
							(3)Special rule for
				chile
								(A)In
				generalFor purposes of subsections (b) and (g)(1), if an article
				that is exported to Chile is a good subject to Chile FTA drawback, no customs
				duties on the good may be refunded, waived, or reduced, except as provided in
				subparagraph (B).
								(B)Amount of
				customs dutiesThe customs duties referred to in subparagraph (A)
				may be refunded, waived, or reduced by—
									(i)100 percent during
				the 8-year period beginning on January 1, 2004;
									(ii)75 percent during
				the 1-year period beginning on January 1, 2012;
									(iii)50 percent
				during the 1-year period beginning on January 1, 2013; and
									(iv)25 percent during
				the 1-year period beginning on January 1, 2014.
									(4)Fungible
				merchandise exported to nafta countryThe exportation to a NAFTA
				country of merchandise that is fungible with and substituted for imported
				merchandise, other than merchandise described in paragraphs (1) through (8) of
				section 203(a) of the North American Free Trade Agreement Implementation Act
				(19 U.S.C. 3333(a)), shall not constitute an exportation for purposes of
				subsection (b).
							(5)Fungible
				merchandise exported to chileBeginning on January 1, 2015, the
				exportation to Chile of merchandise that is fungible with, and substituted for
				imported merchandise, other than merchandise described in paragraphs (1)
				through (5) of section 203(a) of the United States-Chile Free Trade Agreement
				Implementation Act (19 U.S.C. 3805 note), shall not constitute an exportation
				for purposes of subsection (b). The preceding sentence shall not be construed
				to permit the substitution of unused drawback under subsection (b) of this
				section with respect to merchandise described in paragraph (2) of section
				203(a) of the United States-Chile Free Trade Agreement Implementation Act.
							(f)Proof of
				ExportationA person claiming drawback under this section shall
				submit to the Secretary proof of the exportation by submitting at least 1 of
				the following:
							(1)The appropriate
				record from the United States Government automated export system, or evidence
				of the equivalent information if such system was unable to report the
				exportation.
							(2)Export documentation issued in the normal
				course of business.
							(3)If the drawback
				claims filed pursuant to paragraph (1), (2), or (4) of subsection (e), the
				Canadian or Mexican entry records.
							(4)For a deemed
				exportation, any record that establishes the fact of deemed exportation that
				includes a description of the article or merchandise by the 8-digit HTS
				subheading number (or equivalent Schedule B number) under which the article or
				merchandise would be classifiable, quantity, and declared value.
							(g)Special
				Eligibility Rules
							(1)Vessels built for
				residents of a foreign countryDrawback under this section may be
				claimed for materials imported and used in the construction and equipment of
				vessels built for foreign account and ownership, or for the government of any
				foreign country, notwithstanding that such vessels may not within the strict
				meaning of the term be exported.
							(2)Destroyed
				merchandise
								(A)Eligibility for
				drawbackDrawback under this section may be claimed for—
									(i)imported
				merchandise,
									(ii)an article
				incorporating the imported merchandise, or
									(iii)substitute
				merchandise,
									that is
				not exported because it was destroyed.(B)Amount of
				drawbackSubject to subparagraph (C), the amount of drawback paid
				for a claim filed pursuant to subparagraph (A) shall be—
									(i)the average
				entered value per unit of merchandise, multiplied by
									(ii)the duty, tax,
				and fee applicable to the designated line item of the merchandise, multiplied
				by
									(iii)the number of
				units claimed, minus 1 percent.
									(C)Offsetting
				amountsThe amount of duties, taxes, and fees to be refunded
				pursuant to this paragraph shall not include any duties, taxes, and fees
				previously refunded to an importer of record or the person claiming drawback.
				The value of the imported merchandise on which drawback is claimed shall be
				reduced by the value of any recovered materials (including the value of any tax
				benefit or royalty payment).
								(3)Agricultural
				productsNo drawback under this section may be claimed for an
				agricultural product subject to over-quota rate of duty established under a
				tariff-rate quota, except under a direct identification basis and when such
				product has not been used in the United States.
							(4)Merchandise not
				regularly enteredImported merchandise that has not been
				regularly entered or withdrawn for consumption shall not satisfy the
				exportation or destruction requirements of this section.
							(5)Flavoring
				extracts, medicinal, or toilet preparations; distilled spirits and
				wines
								(A)Flavoring
				extracts, medicinal, or toilet preparationsUpon the exportation
				of flavoring extracts, medicinal, or toilet preparations (including perfumery)
				manufactured or produced in the United States in part from domestic alcohol on
				which an internal revenue tax has been paid, there shall be allowed a drawback
				equal in amount to the tax found to have been paid on the alcohol so
				used.
								(B)Distilled
				spirits and wines
									(i)In
				generalIf distilled spirits
				and wines are imported into the United States and such spirts and wines, or
				substitute merchandise, are then exported, or are incorporated into an article
				that is exported, or a substitute article is exported, duties, fees, and taxes
				imposed upon entry or importation shall be refunded as drawback pursuant to
				subsection (b) notwithstanding any other provision of law.
									(ii)Tax on bottled
				distilled spirits and winesUpon the exportation of bottled
				distilled spirits and wines manufactured or produced in the United States on
				which an internal revenue tax has been paid or determined, there shall be
				allowed, under regulations to be prescribed by the Commissioner of Internal
				Revenue, with the approval of the Secretary of the Treasury, a drawback equal
				in amount to the tax found to have been paid or determined on such bottled
				distilled spirits and wines. In the case of distilled spirits, the preceding
				sentence shall not apply unless the claim for drawback is filed by the bottler
				or packager of the spirits and unless such spirits have been stamped or
				restamped, and marked, especially for export, under regulations prescribed by
				the Commissioner of Internal Revenue, with the approval of the Secretary of the
				Treasury.
									(h)Prohibition on
				Other Claims for DrawbackMerchandise that is exported or
				destroyed to satisfy any claim for drawback shall not be the basis of any other
				claim for drawback, except that appropriate credit and deductions for claims
				covering components or ingredients of such merchandise shall be made in
				computing drawback payments.
						(i)Liability for
				ClaimImporters, up to the amount of duties, taxes, and fees on
				the designated import permitted by the importer for drawback by the claimant,
				and drawback claimants, for the full amount of the claim, are jointly and
				severally liable to the United States for drawback claims. In implementing this
				section, the Secretary shall provide by regulation that the United States
				attempt to recover from the drawback claimant before attempting to recover from
				the importer.
						(j)Payment From
				Receipts of Puerto RicoA drawback under this section for
				merchandise shall be paid from the customs receipts of Puerto Rico if the
				duties for such merchandise were originally paid into the Treasury of Puerto
				Rico.
						.
			(b)Report
				(1)In
			 generalNot later than 1 year after the date the drawback
			 processing module is operational and the Automated Commercial Environment
			 becomes the exclusive system of record nationally for drawback entries, the
			 Commissioner of the Bureau of Customs and Border Protection shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report that evaluates the utilization of direct
			 identification in drawback claims, including measurement of the number of
			 non-NAFTA, nondestruction claims filed using direct identification, and the
			 impact on personnel allocation within the Bureau.
				(2)Automated
			 Commercial Environment definedIn this subsection, the term
			 Automated Commercial Environment means the automated trade
			 processing system designed to collect, process, and analyze commercial import
			 and export data to facilitate international trade and travel.
				(c)Technical and
			 Conforming Amendments
				(1)RefundsSection
			 505(b) of the Tariff Act of 1930 (19 U.S.C. 1505(b)), is amended by adding at
			 the end the following: Refunds of excess moneys deposited, as determined
			 on a liquidation or reliquidation, shall be reduced by any amount paid, on an
			 accelerated basis or otherwise, to a drawback claimant pursuant to section
			 313..
				(2)Review of
			 protestsThe second sentence of section 515(a) of the Tariff Act
			 of 1930 (19 U.S.C. 1515(a)) is amended by striking the period at the end and
			 inserting in accordance with section 505..
				(d)Effective
			 Date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall take effect on the date that the Commissioner of the
			 Bureau of Customs and Border Protection publishes a finding that the Automated
			 Commercial Environment (as defined in subsection (b)(2)) is the exclusive
			 system of record in the United States for entry summaries and shall apply to
			 drawback claims designating import entry summaries or reconfigured entries that
			 are filed on or after that date.
				(2)ExceptionSubsection (a)(15) of section 313 of the
			 Tariff Act of 1930 (relating to definitions of the terms substitute
			 merchandise and substitute article), as added by subsection
			 (a) of this section, shall take effect on the date of the enactment of this Act
			 and shall apply for purposes of determining commercial interchangeability for
			 unused merchandise drawback claims filed pursuant to subsection (j)(2) of such
			 section on or after the date of the enactment of this Act but before the
			 effective date described in paragraph (1).
				
